DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 10, 11, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier-Laxhuber et al. (JP2002013835A) in view of Smith et al. (US6584797).

Regarding Claim 1, Maier-Laxhuber teaches a transport container for transporting temperature-sensitive transport goods [0025; 0029; 0031; fig 1] comprising a chamber [4] for receiving the transport goods [0031]; a casing [at least the assembly of wall1, material 2, evaporator 8] enclosing the chamber [0031] and at least one cooling element for temperature control of the chamber, the cooling element comprising:
an evaporation element [8] with a cooling surface [at least the surface of element 8; 0031]; 
a desiccant [11] for receiving coolant evaporated in the evaporation element [0031; 0037], 
a transport path [20] for transporting the evaporated coolant to the desiccant [0033; 0034], 
wherein the transport container further comprises a latent heat accumulator [2] that communicates with the chamber [4] for heat exchange in addition to the evaporation element [0032; 0037], the latent heat accumulator comprising a phase change material [0019-0021; where water is a phase change material];

Maier-Laxhuber does not explicitly teach a reservoir for the coolant that is fluidly connectable with the evaporation element.  
However, Smith teaches a temperature controlled shipping container [col 1, lines 8-14] having a reservoir [110] for a coolant that is fluidly connectable with an evaporation element [108; col 4, lines 1-6; fig 1].  Smith also teaches that this arrangement advantageously serves as a coolant supply for the system [col 4, lines 1-12].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Maier-Laxhuber to have a reservoir for the coolant that is fluidly connectable with the evaporation element in view of the teachings of Smith in order to serve as a coolant supply for the system.
For clarity, whereas Maier-Laxhuber teaches a first vapour permeable insulation between the evaporation element and the desiccant [see above], it is also noted that Smith also teaches wherein an evaporation element [108] and a desiccant [located in absorber 102] are separated by a first thermal insulation [106], and wherein the first thermal insulation [106] between the evaporation element [108] and the desiccant [at 102] comprises an insulating layer that is permeable to vapour diffusion, which forms the transport path [col 4, lines 1-61; fig 2].
Regarding Claim 2, Maier-Laxhuber, as modified, teaches the invention of Claim 1 above and Maier-Laxhuber teaches where the cooling surface [at least the surface of element 8] communicates with the latent heat accumulator [2] for heat exchange and the latent heat accumulator communicates with the chamber [4] for heat exchange [0031; 0037].

Regarding Claim 3, Maier-Laxhuber, as modified, teaches the invention of Claim 1 above and Maier-Laxhuber teaches where the latent heat accumulator [2] is arranged between the cooling surface [at least the surface of element 8] and the chamber [4; 0031; 0037; fig 1].

Regarding Claim 5, Maier-Laxhuber, as modified, teaches the invention of Claim 1 above and Maier-Laxhuber teaches where the cooling element [8] is sealed against the environment in a vapor diffusion tight manner [0031; 0034].

Regarding Claims 10 and 15, Maier-Laxhuber, as modified, teaches the invention of Claim 1 above and Maier-Laxhuber teaches where the latent heat accumulator [2] surrounds the chamber [4] on all sides [0032].

Regarding Claim 11, Maier-Laxhuber, as modified, teaches the invention of Claim 1 above and Maier-Laxhuber teaches where the cooling surface of the evaporation element [8] surrounds the chamber [4] on all sides [0031].



Regarding Claim 12, Maier-Laxhuber, as modified, teaches the invention of Claim 1 above and Maier-Laxhuber teaches where the latent heat accumulator [2] and the evaporation element [8] each form a layer of the casing of the transport container [0031; 0032; fig 1].

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier-Laxhuber et al. (JP2002013835A) and Smith et al. (US6584797) as applied to claim 1 above, and further in view of Lin et al. (US2012/0097216).

Regarding Claims 4 and 14, Maier-Laxhuber, as modified, teaches the invention of Claim 1 above but does not explicitly teach where the cooling surface and the latent heat accumulator are separated by a second thermal insulation.
However, Lin teaches a heat exchange apparatus [fig 4b] having where a cooling surface [3a] and a latent heat accumulator [2, 5] are separated by a thermal insulation [4; 0057] for the obvious advantage of controlling the rate of heat transfer between the cooling surface and the heat accumulator [0057; where one of ordinary skill in the art would recognize the advantages of selecting a thermal insulation that conducts heat at a desired rate].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Maier-Laxhuber to have where the cooling surface and the latent heat accumulator are separated by a second thermal insulation in view of the teachings of Lin in order to control the rate of heat transfer between the cooling surface and the heat accumulator.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier-Laxhuber et al. (JP2002013835A) and Smith et al. (US6584797) as applied to claim 1 above, and further in view of Fink et al. (US2010/0024439).

Regarding Claim 8, Maier-Laxhuber, as modified, teaches the invention of Claim 1 above but does not explicitly teach where the latent heat accumulator has a phase transition temperature of 3-10 C.
However, Fink teaches a cooling device having a latent heat accumulator [4; 0016] having where the latent heat accumulator [4] has a phase transition temperature of 3-10 C [0018]. where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. assures that a target temperature between 3-10 C can be achieved and thereby make the system more efficient.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Maier-Laxhuber to have where the latent heat accumulator has a phase transition temperature of 3-10 C in view of the teachings of Fink where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. assures that a target temperature between 3-10 C can be achieved and thereby make the system more efficient.

Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier-Laxhuber et al. (JP2002013835A) and Smith et al. (US6584797) as applied to claim 1 above, and further in view of Terai et al. (JPS58151954A).

Regarding Claims 9 and 13, Maier-Laxhuber, as modified, teaches the invention of Claim 1 above but does not explicitly teach where the evaporation element comprises a textile which contains the coolant.
However, Terai teaches a solar heat exchanger [fig 1] having where an evaporation element [at least heat exchanger 30 of casing 12] comprises a textile which contains the coolant [page 2, L1-12; fig 1] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a structure that adsorbs water and aids the cooling operation and thereby make the system more efficient [Abstract].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Maier-Laxhuber to have where the cooling element comprises a where the evaporation element comprises a textile which contains the coolant in view of the teachings of Terai where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide a structure that adsorbs water and aids the cooling operation and thereby make the system more efficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/Primary Examiner, Art Unit 3763